Citation Nr: 1016356	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
February 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing has been 
associated with the claim file.  Further, he submitted a 
private psychological report in July 2009.  A review of the 
record shows that there has been no waiver of initial 
consideration by the RO.  However, considering the favorable 
decision below, the Board finds it the absence of an initial 
review by the RO to be harmless.  

In February 2010, the United States Court of Appeals for 
Veterans Claims (Court) remanded the claim pursuant to a 
Joint Motion for Remand of January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

PTSD is manifested by depression, isolation, loss of 
interest, anger, irritability, sleep disturbance, nightmares, 
and intrusive thoughts, with GAF scores ranging between 40 
and 55.




CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130; Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.

Under DC 9411, a 30 percent evaluation requires a showing of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Veteran has appealed the denial of a higher evaluation 
for PTSD, currently rated as 30 percent disabling.  This 
rating contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  To 
warrant a higher evaluation for PTSD, the evidence must 
approximate occupational and social impairment with reduced 
reliability and productivity.

Based on a review of the evidence, the Board finds that a 50 
percent evaluation for PTSD is warranted.  In this regard, 
the Board notes that the evidence shows the Veteran has 
occupational and social impairment with reduced reliability 
and productivity.  In the August 2007 VA, he reported ongoing 
symptoms of intrusive thoughts, hypervigilance, easy startle 
reflex, depression, anxiety, and poor sleep all moderate in 
nature.  

A private psychological evaluation of February 2008 noted the 
Veteran reported symptoms of irritability and anger, a 
dislike of loud noises, having very limited social contacts, 
being generally isolated, recurring and distressing dreams on 
a daily basis, recurrent intrusive thoughts, feelings of 
detachment, problems sleeping, and nightmares.  The physician 
noted that the Veteran was anxious and tearful during the 
interview.  

A July 2009 private psychiatric report notes that the Veteran 
reported recurring and intrusive recollections on a weekly 
basis, symptoms of increased arousal including difficulty 
falling asleep, difficulty with concentration, 
hypervigilence, exaggerated startled response, and feelings 
of detachment or estrangement from others.  The examiner 
noted that the Veteran was tearful and anxious throughout the 
interview.  

Moreover, while at the August 2007 VA examination, the 
thought process and thought content were normal, insight and 
judgment, and impulse control were noted to be fair.  In 
February 2008 and July 2009, he was noted to have adequate 
short term memory but poor long term memory.  The Board finds 
that these findings warrant a 50 percent evaluation.

The Board notes that a 50 percent evaluation is also 
consistent with the Veteran's GAF scores.  Although he was 
assigned a GAF score of 55 in August 2007, he has been 
assigned scores of 40 and 45 at the July 2009 and February 
2008 evaluations.  The Board finds that these GAF scores are 
consistent with the Veteran's treatment records and with the 
50 percent evaluation.  Accordingly, a 50 percent evaluation 
is granted.

The Board finds that the Veteran's PTSD more nearly 
approximates the criteria for a 50 percent evaluation, but 
not the 70 percent because the evidence does not show 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood.  

Although the Veteran has reported problems with irritability 
and anger, at the June 2009 hearing, he testified he no 
longer had serious issues with his wife.  While he reported 
he liked to be by himself, he reported he would see his 
family.  He has also consistently denied any suicidal and 
homicidal ideations or thoughts.  

Examinations revealed no hallucinations and obsessional 
rituals.  While long term memory was poor, short term memory 
was adequate.  Moreover, thought processes were consistently 
reported as logical and coherent; and speech was consistently 
unaffected.  Finally, he was consistently noted to be 
oriented to person, place and time.  The above does not 
warrant the next higher 70 percent rating.

The Board has also considered his statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's PTSD has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the evidence does not show any unusual or 
exceptional circumstances, such as marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or frequent periods of hospitalization 
related to the service-connected disability at issue, that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Specifically, he is 
retired and is not seeking employment.  Further, he has not 
required any hospitalized treatment.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 
112, 119 (2004).  The timing requirement enunciated in 
Pelegrini applies equally to the initial disability-rating 
and effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in July 2007.  The letter included notice on the effective 
date and degree of disability as required under Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.


ORDER

A 50 percent evaluation, but no more, for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


